DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 12/11/2019. Claims 1-20 are pending and have been considered below.

Claim Objections
Claims 1, 8, 11, 15 are objected to because of the following informalities:  
The elements of a method claim are steps, which should usually be verbal phrases introduced by a gerund or verbal noun (the “-ing” form of a verb); for example, claim 1, should be changed as [undelined] shown below:
-1. A method to measure in real-time the phase of a pseudo-periodic physiological signal of a user, wherein: 
providing a physiological signal of the user measured continuously during a time interval ]t.sub.a; t.sub.b[ extending between times t.sub.a and t.sub.b, and of duration Dt, where the physiological signal does not extend after time t.sub.b; 
determining parameters of a trigonometric function by a trigonometric function determination module of a processor, which minimize a distance between said physiological signal and said trigonometric function on the time interval ]t.sub.a; t.sub.b[, said trigonometric function being defined by at least one pulsation and a phase as said parameters; 
determining the phase of the physiological signal at time t.sub.b by a phase determination module of the processor, based on the phase of the trigonometric function at time t.sub.b.-
Similarly claim 8, should be amended as below:
-8. The method according to claim 1, further comprising: 
providing a physiological signal of the user measured continuously during a time interval ]t.sub.c; t.sub.d[ extending between times t.sub.c and t.sub.d, where time t.sub.b is between time t.sub.c and time t.sub.d, where the physiological signal does not extend after t.sub.d; 
determining by said trigonometric function determination module of the processor, the parameters of the trigonometric function, which minimize the distance between said physiological signal and said trigonometric function on the time interval ]tc; td[, said trigonometric function being defined by the at least one pulsation and phase; 
determining by said phase determination module of the processor, the phase of the physiological signal at time t.sub.d based on the phase of the trigonometric function at time t.sub.d.-
In claim 11, line 3; “a processor” should be change to “the processor”.
In claim 15, line 8; “determine the parameters” should be changed to “determine parameters”.
In claim 15, line 13; “a processor” should be changed to “the processor”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a trigonometric function determination module’ and ‘a phase determination module’ in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6,12,14,15,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corey et al. (US 2016/0147964).
Regarding claim 1:
Corey discloses a method to measure in real-time the phase of a pseudo-periodic physiological signal of a user (abstract; para 85,89; figures), wherein: 
providing a physiological signal of the user measured continuously during a time interval ]t.sub.a; t.sub.b[ extending between times t.sub.a and t.sub.b, and of duration Dt, where the physiological signal does not extend after time t.sub.b (para 106, 115; figs 1-3,5; fig 9,10 [shown signal on time axis]); 
a trigonometric function determination module of a processor determines parameters of a trigonometric function, which minimize a distance between said physiological signal and said trigonometric function on the time interval ]t.sub.a; t.sub.b[, said trigonometric function being defined by at least one pulsation and a phase as said parameters (para 156 [decay weight filter correlating physiological signal with freq component as trigonometric signal, correcting the phase delay is minimizing the distance]; para 158; para 160 [the phase as estimated is equivalent to the parameter that minimize distance between physiological input signal and trigonometric function by unit 94a]); 
a phase determination module of a processor determines the phase of the physiological signal at time t.sub.b based on the phase of the trigonometric function at time t.sub.b (fig 3,5; para 160; para 164, and see throughout disclosure).
Regarding claim 2:
Corey discloses all the subject matter as above and wherein the trigonometric function determination module comprises a distance determination module which affects a greater weight to points of the physiological signal closer to time t.sub.b than far away from time t.sub.b (90 in fig 5; para 147-149 [recent samples with heavy weighting than others]).
Regarding claim 4:
Corey discloses all the subject matter as above, and wherein the pseudo-periodic physiological signal has a frequency between 0.1 and 2 Hz (para 26,27 [frequency .5 and 1hz, is within the range]).
Regarding claim 6:
Corey discloses all the subject matter as above, and wherein the physiological signal is an electro-encephalogram signal (para 51).
Regarding claim 12:
Corey discloses all the subject matter as above, and further comprising measuring said physiological signal with a sensor (para 85).
Regarding claim 14:
Corey discloses all the subject matter as above for claim 1, and further discloses a non-transitory computer-readable medium on which is stored a computer program comprising instructions adapted to perform the steps of the method of claim 1 when the computer program is run on a processor (para 10,93,215; figures).
Regarding claim 15:
Corey discloses all the subject matter as above, and further discloses a system (figures; para 32-35; fig 5) to measure in real-time the phase of a pseudo-periodic physiological signal of a user, and adapted to perform the method of claim 1 and 2, thus claim 15 is rejected with similar rationale under the teachings of prior art.
Regarding claim 17:
Corey discloses all the subject matter as above, and wherein the pseudo-periodic physiological signal has a frequency between 0.1 and 2 Hz (para 26,27 [frequency .5 and 1hz, is within the range], and see throughout).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (US 2016/0147964) in view of Engelbrecht et al. (US 2014/0073863).
Regarding claim 7:
Corey discloses all the subject matter as above, except for specifically teaching that and wherein the physiological signal is a plethysmography signal.
However, Engelbrecht in the same field of endeavor discloses a system and method for determining physiological information where the physiological signal is a plethysmography signal (abstract; para 2, 116).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Engelbrecht  in order to obtain physiological signal as a plethysmography signal to determine physiological rate information by using correlating and/or reference waveforms (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 13:
Corey discloses all the subject matter as above, Corey discloses all the subject matter as above, except for specifically teaching that emitting an acoustic stimulation signal based on the phase determined by the phase determination module.
However, Engelbrecht in the same field of endeavor discloses a system and method for determining physiological information where emitting an acoustic stimulation signal based on the phase determined by the phase determination module (para 124 [display the physiological parameters … provide an audible sound]; para 145).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Engelbrecht  in order to obtain physiological signal and then display the physiological parameters and also put the audible sound as acoustic signal for physiological parameters facilitating reading or listening to the parameters outputted (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Allowable Subject Matter
Claims 3,5,8-11,16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631